DETAILED ACTION
This Office action is in reply to application no. 16/460,271, filed 2 July 2019.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as each is directed to a system (machine), computer-readable medium (manufacture) or method (process).  The claim(s) recite(s) receiving inputs, evaluating them in no particular way but just for a particular purpose, selecting something based on this, doing another purposeful but nondescript evaluation, repeating it with different data, and then associating two objects.  This is mental work, which can be practically performed in the human mind without avail of any technology, as it all falls within the observation-evaluation-judgment-opinion category of steps considered to be within the abstract, mental-process category.  See MPEP § 2106.04(a)(2)(III).
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).
As the claims only manipulate data representing nondescript inputs, categories, matching criteria and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned, as the below-cited Guidance makes clear.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail in the claims is such that they do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a processor and a memory storing instructions.  These elements are recited at a high degree of generality and the applicant makes it explicitly clear, 0119, that no particular computer is required but that any number of broad categories of pre-existing devices will suffice, such as “a personal computer (PC), a tablet PC, a set-top box (STB), a personal digital assistant (PDA), a mobile telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions”, [emphasis added] which certainly encompasses a generic computer and, with the inclusion of the emphasized phrase, would cover any and all such devices, known and unknown.
The computer only performs generic computer functions of receiving information and manipulating it in no particular way.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.
The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – do nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing essentially the same process.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2-5, 9-12 and 16-19 are simply further descriptive of the type of information being manipulated; claims 6, 7, 13, 14 and 20 simply recite further abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (U.S. Publication No. 2019/0205318, filed 27 December 2018) in view of Yang (China Publication No. 108875074, published November 2018, translation copyright © 2022 to Clarivate Analytics).

In-line citations are to Tripathi.
With regard to Claim 1:
Tripathi teaches: A system for end-to-end entity matching, the system comprising: 
at least one processor; [0085; “microprocessor”] and 
memory [0113; “memory”] including instructions [0002; “program instructions for execution on a computer system”] that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
receive a first input and a second input; [Sheet 1, Fig. 1A, item 100; “access [a] network of field-specific entity records”]
evaluate the first input and the second input to identify common attribute types; [0092; it is determined that “similar attributes” are shared “between the pair” of data elements]
…a set of attribute entity matching models that correspond to the attribute types; [0114; a variety of “relations” may be used such as an “importance score” and a “weightage score”]
evaluate the first input and the second input with the set of attribute entity matching models to determine a set of weighted scores for attribute pairs in the first input and the second input; [0092; the “weightage score” is determined for a “relation between the pair” such as by “a number of publications co-authored”]
evaluate the set of weighted scores with a table-level entity matching model to identify a common entity included in the first input and the second input; [0092; each such co-authored publication reads on the claimed common entity] and 
generate a linking dataset including a cross-linking facility that indicates a relationship between a first entity descriptor in the first input and a second entity descriptor in the second input. [0092; “the each of the at least one pair of field-specific entity records may be associated with one or more relations between the field-specific entity records”]

Tripathi does not explicitly teach select models, but it is known in the art.  Yang teaches a neural network selection method [title] which includes “selecting” a “hierarchical output model”. [pg. 14, line 2] It determines an “evaluation score” for a “specific answer character”, [pg. 15, 4 lines up from bottom of page] and for “each word”. [pg. 4, middle of paragraph beginning with “According to another aspect”] Yang and Tripathi are analogous art as each is directed to electronic means for modeling inputs using models.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yang with that of Tripathi in order to better process spoken input, as taught by Yang; [pg. 2, top of page] further, it is simply a substitution of one known part for another with predictable results, simply making a selection as in Yang rather than simply using a particular model as in Tripathi; the substitution produces no new and unexpected result.

The labeling of models without more, such as “attribute entity matching models”, “table-level entity matching model”, “cross-linking facility” and the like, described only in terms of results, are considered mere labeling and given no patentable weight in this and the subsequent claims.

With regard to Claim 2:
The system of claim 1, wherein the instructions to evaluate the first input and the second input to identify common attribute types further comprises instructions to process each attribute value of the first input and the second input with a hierarchical attribute-type detection model that includes a character evaluation layer and word evaluation layer. [Yang, pp. 4, 14, 15, as cited above in regard to claim 1]

With regard to Claim 4:
The system of claim 1, wherein the set of attribute entity matching models includes one or more attribute-type specific attribute entity matching model. [0092; a number of publications is an attribute-type specific attribute used by the model]

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive language, simply labeling a model which is not positively claimed to be used in any way and for which no structure or specific functionality is ascribed.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The system of claim 1, wherein the set of attribute entity matching models includes a unified attribute entity matching model that corresponds to an unknown attribute included in the common attribute types. [0101; a “new relation” may be established; 0105; attributes may relate to a “new service or product”]

With regard to Claim 8:
Tripathi teaches: At least one non-transitory computer-readable storage medium including instructions [0113; “memory”; it stores, 0002; “program instructions for execution on a computer system”] for end-to-end entity matching that, when executed by at least one processor, [0085; “microprocessor”] cause the at least one processor to perform operations to:
receive a first input and a second input; [Sheet 1, Fig. 1A, item 100; “access [a] network of field-specific entity records”]
evaluate the first input and the second input to identify common attribute types; [0092; it is determined that “similar attributes” are shared “between the pair” of data elements]
…a set of attribute entity matching models that correspond to the attribute types; [0114; a variety of “relations” may be used such as an “importance score” and a “weightage score”]
evaluate the first input and the second input with the set of attribute entity matching models to determine a set of weighted scores for attribute pairs in the first input and the second input; [0092; the “weightage score” is determined for a “relation between the pair” such as by “a number of publications co-authored”]
evaluate the set of weighted scores with a table-level entity matching model to identify a common entity included in the first input and the second input; [0092; each such co-authored publication reads on the claimed common entity] and 
generate a linking dataset including a cross-linking facility that indicates a relationship between a first entity descriptor in the first input and a second entity descriptor in the second input. [0092; “the each of the at least one pair of field-specific entity records may be associated with one or more relations between the field-specific entity records”]

Tripathi does not explicitly teach select models, but it is known in the art.  Yang teaches a neural network selection method [title] which includes “selecting” a “hierarchical output model”. [pg. 14, line 2] It determines an “evaluation score” for a “specific answer character”, [pg. 15, 4 lines up from bottom of page] and for “each word”. [pg. 4, middle of paragraph beginning with “According to another aspect”] Yang and Tripathi are analogous art as each is directed to electronic means for modeling inputs using models.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yang with that of Tripathi in order to better process spoken input, as taught by Yang; [pg. 2, top of page] further, it is simply a substitution of one known part for another with predictable results, simply making a selection as in Yang rather than simply using a particular model as in Tripathi; the substitution produces no new and unexpected result.

With regard to Claim 9:
The at least one non-transitory computer-readable storage medium of claim 8, wherein the instructions to evaluate the first input and the second input to identify common attribute types further comprises instructions to process each attribute value of the first input and the second input with a hierarchical attribute-type detection model that includes a character evaluation layer and word evaluation layer. [Yang, pp. 4, 14, 15, as cited above in regard to claim 8]

With regard to Claim 11:
The at least one non-transitory computer-readable storage medium of claim 8, wherein the set of attribute entity matching models includes one or more attribute-type specific attribute entity matching model. [0092; a number of publications is an attribute-type specific attribute used by the model]

This claim is not patentably distinct from claim 8, as it consists entirely of nonfunctional, descriptive language, simply labeling a model which is not positively claimed to be used in any way and for which no structure or specific functionality is ascribed.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The at least one non-transitory computer-readable storage medium of claim 8, wherein the set of attribute entity matching models includes a unified attribute entity matching model that corresponds to an unknown attribute included in the common attribute types. [0101; a “new relation” may be established; 0105; attributes may relate to a “new service or product”]

With regard to Claim 15:
Tripathi teaches: A method for end-to-end entity matching, the method comprising:
receiving a first input and a second input; [Sheet 1, Fig. 1A, item 100; “access [a] network of field-specific entity records”]
evaluating the first input and the second input to identify common attribute types; [0092; it is determined that “similar attributes” are shared “between the pair” of data elements]
…a set of attribute entity matching models that correspond to the attribute types; [0114; a variety of “relations” may be used such as an “importance score” and a “weightage score”]
evaluating the first input and the second input with the set of attribute entity matching models to determine a set of weighted scores for attribute pairs in the first input and the second input; [0092; the “weightage score” is determined for a “relation between the pair” such as by “a number of publications co-authored”]
evaluating the set of weighted scores with a table-level entity matching model to identify a common entity included in the first input and the second input; [0092; each such co-authored publication reads on the claimed common entity] and 
generating a linking dataset including a cross-linking facility that indicates a relationship between a first entity descriptor in the first input and a second entity descriptor in the second input. [0092; “the each of the at least one pair of field-specific entity records may be associated with one or more relations between the field-specific entity records”]

Tripathi does not explicitly teach selecting models, but it is known in the art.  Yang teaches a neural network selection method [title] which includes “selecting” a “hierarchical output model”. [pg. 14, line 2] It determines an “evaluation score” for a “specific answer character”, [pg. 15, 4 lines up from bottom of page] and for “each word”. [pg. 4, middle of paragraph beginning with “According to another aspect”] Yang and Tripathi are analogous art as each is directed to electronic means for modeling inputs using models.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Yang with that of Tripathi in order to better process spoken input, as taught by Yang; [pg. 2, top of page] further, it is simply a substitution of one known part for another with predictable results, simply making a selection as in Yang rather than simply using a particular model as in Tripathi; the substitution produces no new and unexpected result.

With regard to Claim 16:
The method of claim 15, wherein the evaluating the first input and the second input to identify common attribute types further comprises processing each attribute value of the first input and the second input using a hierarchical attribute- type detection model including a character evaluation layer and word evaluation layer. [Yang, pp. 4, 14, 15, as cited above in regard to claim 15]

With regard to Claim 18:
The method of claim 15, wherein the set of attribute entity matching models includes one or more attribute-type specific attribute entity matching model. [0092; a number of publications is an attribute-type specific attribute used by the model]

This claim is not patentably distinct from claim 15, as it consists entirely of nonfunctional, descriptive language, simply labeling a model which is not positively claimed to be used in any way and for which no structure or specific functionality is ascribed.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19:
The method of claim 15, wherein the set of attribute entity matching models includes a unified attribute entity matching model corresponding to an unknown attribute included in the common attribute types. [0101; a “new relation” may be established; 0105; attributes may relate to a “new service or product”]

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. in view of Yang further in view of Li et al. (U.S. Patent No. 10,606,846, filed 23 May 2016).

These claims are similar so are analyzed together.
With regard to Claim 3:
The system of claim 2, wherein the hierarchical attribute-type detection model includes a bidirectional gated recurrent unit layer.

With regard to Claim 10:
The at least one non-transitory computer-readable storage medium of claim 9, wherein the hierarchical attribute-type detection model includes a bidirectional gated recurrent unit layer.

With regard to Claim 17:
The method of claim 16, wherein the hierarchical attribute-type detection model includes a bidirectional gated recurrent unit layer.

Tripathi and Yang teach the system of claim 2, medium of claim 8 and method of claim 15, but do not teach this particular layer, and although it is of no patentable significance – it is not used in any way in any claim – it is known in the art.  Li teaches a question-answering system [title] that determines answers from knowledge graphs [abstract] and uses a model to rank candidate relations from the knowledge base. [Col. 1, lines 65-66] It uses “layers”, one of which is a stacked bidirectional gated recurrent unit. [Col. 19, lines 26, 28-29] Li and Tripathi are analogous art as each is directed to electronic means for using models to detect relations among data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Li with that of Tripathi and Yang in order to more accurately respond to queries, as taught by Li; [Col. 1, lines 32-33] further, it is simply a substitution of one known part for another with predictable results, simply providing Li’s model in place of, or in addition to, one of Tripathi’s; the substitution produces no new and unexpected result.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. in view of Yang further in view of Lilley (U.S. Publication No. 2019/0180181, filed 28 June 2017).

These claims are similar so are analyzed together.
With regard to Claim 6:
The system of claim 5, further comprising instructions to:
generate a new attribute-type specific entity matching model from the unified attribute entity matching model and results of the evaluation of the set of weighted scores with the table-level entity matching model, and
retrain an attribute-type detection model used to identify the common attribute types with the new attribute-type specific entity matching model.

With regard to Claim 13:
The at least one non-transitory computer-readable storage medium of claim 12, further comprising instructions to:
generate a new attribute-type specific entity matching model from the unified attribute entity matching model and results of the evaluation of the set of weighted scores with the table-level entity matching model; and
retrain an attribute-type detection model used to identify the common attribute types with the new attribute-type specific entity matching model.

With regard to Claim 20:
The method of claim 19, further comprising:
generating a new attribute-type specific entity matching model using the unified attribute entity matching model and results of the evaluation of the set of weighted scores using the table-level entity matching model; and
retraining an attribute-type detection model used to identify the common attribute types using the new attribute-type specific entity matching model.

Tripathi and Yang teach the system of claim 5, medium of claim 12 and method of claim 19, but do not explicitly teach creating a new model, but it is known in the art.  Lilley teaches a feature selection method [title] for “dramatically decreasing computational requirements” in iterative modeling. [abstract] Certain models are “retained” [0010] from a “pool” of models, [0018] iteratively trained (from “generation” to generation) to provide a “best training accuracy”, [0059] and a “new model” may be created based on a “weighted utility metric”. [0045] Lilley and Tripathi are analogous art as each is directed to electronic means for applying models to problems.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lilley with that of Tripathi and Yang in order to dramatically decrease computational requirements, as taught by Lilley; further, it is simply a substitution of one known part for another with predictable results, simply creating a new or retraining a kept model as taught by Lilley in place of, or in addition to, the less-specific model maintenance of Tripathi; the substitution produces no new and unexpected result.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. in view of Yang further in view of Aguiar et al. (U.S. Publication No. 2019/0318347, filed 11 April 2018).

These claims are similar so are analyzed together.
With regard to Claim 7:
The system of claim 1, wherein the instructions to evaluate the set of weighted scores with the table-level entity matching model to identify the common entity included in the first input and the second input further comprises instructions to:
calculate a probability of a match between an entity in the first input and an entity in the second input through use of the set of weighted scores, wherein the common entity is identified based on the probability of a match being outside a threshold.

With regard to Claim 14:
The at least one non-transitory computer-readable storage medium of claim 8, wherein the instructions to evaluate the set of weighted scores with the table-level entity matching model to identify the common entity included in the first input and the second input further comprises instructions to:
calculate a probability of a match between an entity in the first input and an entity in the second input through use of the set of weighted scores, wherein the common entity is identified based on the probability of a match being outside a threshold.

Tripathi and Yang teach the system of claim 1 and medium of claim 8 but do not explicitly teach calculating a probability and comparing it to a threshold, but it is known in the art.  Aguiar teaches a system for matching transactional data using a machine learning model. [abstract] It can “determine a likelihood of a match” between fields of records, [0015] and may take certain actions if the “likelihood” is below a certain “threshold”. [0017] Aguiar and Tripathi are analogous art as each is directed to electronic means using models to make determinations.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aguiar with that of Tripathi and Yang in order to facilitate matching data from disparate sources, as taught by Aguiar; [0002] further, it is simply a combination of known parts with predictable results, simply performing Aguiar’s steps after those of Tripathi; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694